Title: From Thomas Jefferson to Thomas Nelson, 12 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
Richmond Jany. 12. 1781.

Mr. Eppes, Doct. Griffin, Doct. Foushee, Mr. Hylton, Mr. Selden and others wish to serve in the Cavalry during the Invasion. We give orders to furnish them with such accoutrements as we have, and will be oblig[ed] to you to form them and others into a proper troop or troops, settling the commands as shall be most agreeable to themselves.
I am With great respect, Sir, your most obed. Servt.,

T.J.

